DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-16, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm:
Claim 1 recites “modify the operation of the critical function”; “search the assembly language for the critical function”
Claim 6 recites “modify the operation of the critical function”; “search the assembly language for the critical function”
Claim 13 recites “modify the operation of the critical function”; “search the assembly language for the critical function”
The specification does not describe the manner in which the claimed functions are achieved. Therefore, the specification does not provide a sufficient written description to demonstrate that applicant had possession of the claimed invention (MPEP 2161.01)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anantha et al (hereinafter “Anantha”) U.S. Patent Application Publication No. 2019/0132130 A1 in view of Leonelli et al (hereinafter “Leonelli”) U.S. Patent Application Publication No. 2018/0267779 A1 and further in view Peterson U.S. Patent Application Publication No. 2015/0007259 A1.

As per claims 1, 6 and 13, Anantha discloses one or more storage devices storing instructions that are executable to perform operations comprising:
locating smart contract code that has been compiled into binary;

searching the assembly language for at least one critical function (0025, which discloses that “As would be appreciated by a person of ordinary skill in the art, this executable code may written using various programming languages (e.g., Java, Solidity, Serpent, LLL, Muta, etc.).  In some embodiments, blockchain may support different programming languages based on its blockchain distributing computing platform.”; 0017, which discloses that “In some other embodiments, contract manager 110 may select a contract clause stored in a contract clause library.”); and 
inject at least one set of code to modify the operation of the critical function (0017, which discloses that “Contract manager 110 may then add the predefined contract clause to the static contract.  In some embodiments, contract manager 110 may modify a contract clause selected from the contract clause library prior to adding it to the static contract.”; 0034, which discloses that “In some embodiments, compiler 208 replaces a token in a code template associated with the contract clause with code that maps to a condition variable of interest.  For example, in some embodiments, compiler 208 replaces a token in a code template with code that maps the token to a condition variable of interest using tokenization system 202.”).
What Anantha does not explicitly teach is:
locating smart contract code that has been compiled into binary;
using a disassembler to convert at least a portion of the binary smart contract code into assembly language.
Leonelli discloses one or more storage devices comprising:
locating smart contract code that has been compiled into binary (0025, which discloses that “The DE 128 also includes a code injector 135 for injecting or incorporating code generated by the code and SDK generator 134 into the DE 128, and more specifically in context of a program being developed by a user (or developer) composing the program using the DE 128 on the user device 120.  In some embodiments, the code injector 135 receives a selection of a location within the DE 128 (for example, via the ACGUI 132) or a location within the program, at which the automatically generated code needs to be injected to or incorporated at.”);
Peterson discloses one or more storage devices comprising:
using a disassembler to convert at least a portion of the binary smart contract code into assembly language (0041, which discloses that “In one embodiment, this may be more of a modification process if the device runs iOS where the disassembly is closer to a process of locating and substituting certain links and terms.  However, in general, the disassembly process to obtain the object code of an app after it has been decapsulated may be done using techniques known in the art, such as using disassemblers.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Anantha and incorporate a method further comprising: locating smart contract code that has been compiled into binary; using a disassembler to convert at least a portion of the binary smart contract code into assembly language in view of the teachings of Leonelli and Peterson in order to enhance security of the transaction

As per claim 2, Anantha further discloses the one or more storage devices wherein the critical function is at least one of: send money or cryptocurrency, modify smart contract state variables, or set events (0017).

As per claim 3, Anantha failed to explicitly disclose the one or more storage devices wherein the set of code is a software development kit.
Peterson discloses the one or more storage devices wherein the set of code is a software development kit (0074).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the one or more storage devices of Anantha and incorporate one or more storage devices further comprising: one or more storage devices wherein the set of code is a software development kit in view of the teachings of Peterson and Peterson in order to enhance security of the transaction

As per claim 4, Anantha further discloses the one or more storage devices wherein the set of code is at least one of: dispute resolution state variables; smart contract freeze code; dispute resolution activation and permission adjustment functions; contract upgrade code; delayed transaction queuing code; dispute resolver admin control function; or self resolution logic (0023).

As per claim 5, Anantha further discloses the one or more storage devices wherein the code to modify the operation of the critical function is a link to an external smart contract (0034; 0036)

As per claims 7 and 14, Anantha further discloses the one or more storage devices further comprising:
searching smart contract code for a second critical function (0034); and
inject a second set of code to modify the operation of the second critical function (0034).

As per claim 8, Anantha further discloses the one or more storage devices where in the critical function is a function that sends money or cryptocurrency (0038).

As per claim 9 and 12, Anantha further discloses the one or more storage devices wherein the at least one set of code is smart contract code that delays or freezes the send money or cryptocurrency critical function (0038; 0039).

As per claims 10 and 11, Anantha further discloses the one or more storage devices further comprising:
recording the smart contract on a blockchain for execution (0030; 0044; 0046; see claim 1).

As per claims 15 and 16, Anantha further discloses the method further comprising:
recording the smart contract with modified code onto a blockchain (0030; see claim 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        April 21, 2021